internal_revenue_service number release date index number -------------------------- ------------------------------ ------------------------------------------- --------------------------- -------------- ----------------------------------- department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc fip b03 plr-146080-06 date date - legend trust -------------------------------------------------------------------- company --------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ state x ------------ law firm a ------------------------ law firm b ------------------------------- individual x -------------------------- year year date date date date date ------- ------- ---------------------- --------------------------- --------------------------- -------------------------- --------------------------- plr-146080-06 dear -------------- this responds to a letter dated date submitted on behalf of trust and company requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make an election under sec_856 of the internal_revenue_code to treat company as a taxable_reit_subsidiary of trust facts trust a state x corporation was organized in year and subsequently elected to be taxed as a real_estate_investment_trust reit on date trust organized company as a state x business_trust and owned all of the equity interests of company at the time of the formation of company trust's tax advisers law firm a advised trust to file a form_8875 jointly electing with company to have company treated as a taxable_reit_subsidiary of trust under sec_856 of the code and further advised that company file a form_8832 to elect to be classified as a corporation under sec_301_7701-3 trust and company concurred with law firm a’s recommendation and requested law firm a to prepare and file the form_8875 and form_8832 with the service law firm a prepared an original form_8832 for company to elect to be classified as a corporation which was duly executed and filed with the service and became effective on date law firm a prepared an original form_8875 and sent it to individual x who was an officer of both trust and company for his signatures line of the form_8875 requested an effective date of date individual x signed the form_8875 as an officer of company but inadvertently failed to also sign the form_8875 as an officer of trust individual x returned the form_8875 to law firm a for further processing on date before the form_8875 was complete law firm a mailed the form_8875 to the irs service_center in ogden ut the form_8875 that law firm a submitted to the service_center was incomplete in the following two ways an officer of trust had inadvertently failed to sign the document and line of the form_8875 should have shown an effective date of date instead of date in year law firm b which had been engaged by trust in connection with a proposed corporate transaction requested from trust a copy of any form_8875 that had been previously submitted by trust trust provided law firm b with a copy of the form_8875 for company that had been submitted to the service by law firm a on date after reviewing the document law firm b discovered the missing signature of a_trust officer and brought the matter to the attention of trust and company on date trust brought this matter to the attention of law firm a on the advice of law firm a and law firm b_trust and company submitted a request for a private_letter_ruling under sec_301_9100-1 of the regulations requesting a plr-146080-06 reasonable extension of time to file a completed form_8875 to elect to treat company as a taxable_reit_subsidiary of trust meanwhile trust and company have represented that on date they filed a properly executed form_8875 to elect to treat company as a taxable_reit_subsidiary of trust effective date trust and company make the following additional representations the request for relief was filed by trust and company before the failure to make the regulatory election was discovered by the service granting the relief will not result in trust and or company having a lower tax_liability in the aggregate for all years to which the regulatory election applies than that taxpayer would have had if the election had been timely made taking into account the time_value_of_money trust and company did not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time trust and company requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences trust and company did not choose to not file the election law and analysis sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a taxable_reit_subsidiary to be eligible for treatment as a taxable_reit_subsidiary sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary in announcement i r b the service announced the availability of new form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a taxable_reit_subsidiary the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year however the effective date of the election depends upon when the form_8875 is filed the instructions further provide that the effective date on the form cannot be more than months and days prior to the date of filing the election or months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service plr-146080-06 sec_301_9100-1 of the regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the internal_revenue_service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information submitted and representations made we conclude that trust and company have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat company as a taxable_reit_subsidiary of trust accordingly the form_8875 that was filed by trust and company on date will be treated as if it had been timely filed to treat company as a taxable_reit_subsidiary of trust as of date this ruling is limited to the timeliness of the filing of the form_8875 this ruling s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether trust otherwise qualifies as a reit under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of either trust or company is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director s office will determine such tax_liability for the years involved if the director s office determines that such tax_liability is lower that office will determine the federal_income_tax effect plr-146080-06 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives this ruling is directed only to the taxpayer who requested it sec_6110 sincerely alice m bennett chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes
